Appellate Case: 21-1167      Document: 010110764207        Date Filed: 11/07/2022 FILED
                                                                                     Page: 1
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                              November 7, 2022
                               FOR THE TENTH CIRCUIT
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
   UNITED STATES OF AMERICA,

            Plaintiff - Appellee,
                                                                 No. 21-1167
   v.                                                 (D.C. No. 1:19-CR-00409-DDD-1)
                                                                (D. Colorado)
   JACK V. SMALLEY,

            Defendant - Appellant.



                                ORDER AND JUDGMENT *


 Before HARTZ, MORITZ, and SEYMOUR, Circuit Judges.


        In April of 2021, Mr. Jack V. Smalley was tried on one count of bank fraud

 pursuant to 18 U.S.C. § 1344. At the conclusion of voir dire, Mr. Smalley asserted a

 claim under Batson v. Kentucky, 476 U.S. 79 (1986), contending that the government had

 intentionally discriminated by using three of its six peremptory challenges to strike

 Hispanic panelists. The government offered neutral reasons for the strikes and no further

 record was made by Mr. Smalley. Thereafter, the district court overruled the challenge

 and the jury convicted Mr. Smalley. On appeal, Mr. Smalley argues that the district court


        *
         This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. The court generally disfavors the
 citation of orders and judgments. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1167     Document: 010110764207         Date Filed: 11/07/2022      Page: 2


 committed clear error in overruling the Batson challenge. We conclude that Mr. Smalley

 failed to meet his burden of proving intentional discrimination by the government in

 selecting the jury and we therefore affirm.

                                        Background

        In 2015, Mr. Smalley applied for a bank loan to purchase a million-dollar home in

 Colorado Springs. On the loan application, he represented that his annual income was

 $200,000. He provided a letter from his employer and a paystub reflecting this salary.

 The credit union issued a loan based on the documentation. At trial, the government

 presented evidence that Mr. Smalley had lied about his income and had provided

 fraudulent documents to obtain the loan. He was convicted of one count of bank fraud

 pursuant to 18 U.S.C. § 1344 and sentenced to six months in prison and three years of

 supervised release.

                                   The Batson Challenge

        This appeal concerns the selection of the jurors who decided Mr. Smalley’s fate.

 Under the district court’s jury selection procedure, the court conducted an initial round of

 voir dire followed by a round of voir dire conducted by the parties. When that process

 was complete, the parties exercised their peremptory strikes. The government was

 permitted to peremptorily strike six people from the pool of prospective jurors (Jurors

 #1–28) and one person from the pool of prospective alternates (Jurors #29–31). Supp.

 Rec., vol. I at 5–6.

        During the attorney-led voir dire, counsel for Mr. Smalley, Frank Moya, asked the

 panel whether anyone thought the federal government had too much power. Rec., vol. V

                                               2
Appellate Case: 21-1167      Document: 010110764207         Date Filed: 11/07/2022      Page: 3


 at 71. Juror #30 was the only person to raise a hand. Id. Mr. Moya asked him why he

 felt that way, leading to the following exchange:

              [JUROR #30]: Just on a federal level the bureaucratic system with the
        alphabet agencies I believe has grown too much.

              MR. MOYA: How about the Government size generally? Do you feel
        the Government is too big, or do you feel one way or another about it?

                [JUROR #30]: I’m inclined to think the Government is getting too
        large, but I understand the need for it.

 Id. When Mr. Moya asked if anyone agreed or disagreed with Juror #30, Juror #15 said,

 “I agree.” Id.

        Mr. Moya then turned to Juror #6 and asked, “[W]hat do you think about that?”

 Id. He responded, “Simply put, it is a necessary evil. There needs to be checks and

 balances. Do I agree with everything? No. Do I disagree with some things? Yes.” Id.

 Mr. Moya then asked whether Juror #6 would agree “that one function of a jury, at least

 one part of a job of a jury, is to be a check and balance on Government using its power to

 prosecute.” Id. at 72. Juror #6 responded, “I’d agree.” Id. With that, Mr. Moya

 wrapped up his questioning of the panel, and the parties identified the jurors they wanted

 to exclude using their peremptory strikes.

        That’s when Mr. Moya approached the bench to raise a Batson challenge. By

 now, the three-step process used to evaluate Batson challenges is well known. First, the

 party challenging a strike as racially motivated “must make out a prima facie case ‘by

 showing that the totality of the relevant facts gives rise to an inference of discriminatory

 purpose.’” Johnson v. California, 545 U.S. 162, 168 (2005) (quoting Batson, 476 U.S. at


                                               3
Appellate Case: 21-1167     Document: 010110764207          Date Filed: 11/07/2022        Page: 4


 93–94). Second, if the proponent of the Batson challenge meets its initial burden on the

 prima facie case, “the ‘burden shifts to the State to explain adequately the racial

 exclusion’ by offering permissible race-neutral justifications for the strikes.” Id. (quoting

 Batson, 476 U.S. at 94). “Although the prosecutor must present a comprehensible reason,

 ‘[t]he second step of this process does not demand an explanation that is persuasive, or

 even plausible’; so long as the reason is not inherently discriminatory, it suffices.” Rice

 v. Collins, 546 U.S. 333, 338 (2006) (alteration in original) (quoting Purkett v. Elem, 514

 U.S. 765, 767–68 (1995) (per curiam)). “Third, the court must then determine whether

 the defendant has carried his burden of proving purposeful discrimination.” Id. (citing

 Batson, 476 U.S. at 98).

        Here, the district court followed this procedure, albeit in an abbreviated fashion.

 At step one, Mr. Moya asserted that only three members of the prospective-juror panel—

 Jurors #1, #7, and #15—were Hispanic, and that the government had stricken all three. “I

 can only think it’s racially based because there’s no other basis I can see that those

 witnesses should be dismissed from this panel on a peremptory basis,” he said. Rec., vol.

 V at 76. The district court expressed doubts that this was enough to establish a prima

 facie case of discrimination but nevertheless advanced to step two, 1 asking the

 government to “provide the rationale for those strikes.” Id.    The government responded

 as follows:


        1
         “[T]he preliminary issue of whether the defendant had made a prima facie
 showing becomes moot” if the district court chooses, as it did here, to move to the
 remaining steps of the Batson challenge. Hernandez v. New York, 500 U.S. 352, 359
 (1991).

                                               4
Appellate Case: 21-1167       Document: 010110764207           Date Filed: 11/07/2022        Page: 5


        [T]he reason the Government struck [Juror #15] was based on his answer what
        [sic] counsel asked him in his questioning regarding the size of Government
        and Government being too big.

                 So his answer to counsel’s question about the Government being too
        big . . . . I work for the bureaucracy. I felt that could be held against us for
        being over vindictive on a prosecution matter that he might not have interest
        in. That’s, basically, why I struck him.

               [Juror #7], he’s unemployed. He looks young. He lives with his
        mother. Doesn’t have any life experiences. He doesn’t have a job. That’s
        why I struck him. I don’t think he would offer much or has the experience
        to be on a white collar mortgage fraud case.

                Finally, [Juror #1], he’s the last one I struck. The reason I struck him
        is his demeanor. He didn’t seem too interested in hearing the case based upon
        his answers. Pretty short. And, you know, he answered the questions, no doubt
        about it. It was his demeanor that I think his interest wasn’t there to sit on the
        jury.

 Id. at 76–77. Mr. Smalley admits that the government met the step-two standard by

 offering ethnicity-neutral reasons for the strikes. Aplt. Br. at 20.

        After the prosecutor proffered his reasons, Mr. Moya stated, “I don’t have an

 additional record.” Rec., vol. V at 77–78. The court then denied the challenge but asked,

 “[I]s there anything else before we excuse these jurors and get started?” Id. at 78. Mr.

 Moya said, “No,” and the challenged jurors were excused. Id.

                                      Standard of Review

        The parties dispute whether the plain error or clear error standard applies to our

 review. See United States v. Vann, 776 F.3d 746, 755–56 (10th Cir. 2015) (noting that

 some courts have found a defendant’s failure to rebut the government’s nondiscriminatory

 reasons amounts to forfeiture or waiver but applying “a less deferential standard”). We




                                                 5
Appellate Case: 21-1167     Document: 010110764207          Date Filed: 11/07/2022     Page: 6


 need not decide which standard applies, however, as Mr. Smalley’s appeal would fail under

 either standard.

                                         Discussion

        On appeal, Mr. Smalley offers a comparative juror analysis to support his assertion

 that the prosecutor’s stated reasons for striking two of the three Hispanic jurors, Juror #15

 and Juror #7, were pretextual. With respect to Juror #15, Mr. Smalley argues that the

 government’s stated reason for striking him, concern about the size of government,

 applied with even more force to prospective Juror #6, who was not Hispanic and was not

 stricken. Aplt. Br. at 12. He notes that Juror #15 only agreed with Juror #30, who said

 he was “inclined to think” that the federal government had grown too large, while Juror

 #6 had described the size of government as a “necessary evil” and agreed that one of the

 jury’s roles was to serve as a check on government power. Id. at 12–13. If the

 prosecutor were really concerned about anti-government sentiment, Mr. Smalley argues,

 he would have struck Juror #6, not Juror #15. Mr. Smalley asserts that the government’s

 decision not to do so is compelling evidence that the government’s stated reason for the

 strike was a pretext for ethnic discrimination.

        As for the Juror #7, Mr. Smalley contends that a comparison with Juror #25 shows

 that the government’s stated reason for the strike, a lack of “life experience,” was also

 pretextual. Id. at 13–14. Although both were unemployed and living with their mothers,

 the government did not strike Juror #25, who was not Hispanic.

        Mr. Smalley contends that the comparator evidence, together with the fact that the

 government used half of its six peremptory strikes to remove the only Hispanics on the

                                               6
Appellate Case: 21-1167      Document: 010110764207          Date Filed: 11/07/2022      Page: 7


 panel, is sufficient to show that the district court’s rejection of his Batson challenge was

 clearly erroneous. We disagree.

        Mr. Smalley correctly asserts that we can consider his comparative juror analysis

 for the first time on appeal, 2 but his failure to develop this argument below has severely

 undermined its probative value. As we explained in United States v. Vann, 776 F.3d 746,

 756 (10th Cir. 2015), “a Batson challenge is best handled at the time when the judge and

 the attorney’s conduct are at issue.” As the Supreme Court has explained:

        [A] retrospective comparison of jurors based on a cold appellate record may
        be very misleading when alleged similarities were not raised at trial. In that
        situation, an appellate court must be mindful that an exploration of the
        alleged similarities at the time of trial might have shown that the jurors in
        question were not really comparable.

 Snyder v. Louisiana, 552 U.S. 472, 483 (2008). Furthermore, only the trial judge can

 evaluate the demeanor of the prosecutor for evidence of discriminatory intent, as well the

 demeanor of the stricken juror to determine whether the proffered reasoning is credible.



        2
          Based on Miller-El v. Dretke, 545 U.S. 231, 241 n.2 (2005), and decisions from
 other circuits, we can consider the post-trial juror analysis because all of the facts relied
 upon are in the voir dire transcript. As explained by the Sixth Circuit:

        Often, district courts will be well positioned to rule on Batson challenges
        without resorting to a comparison among venirepersons. But because we can
        never be present to observe voir dire, a comparative juror analysis will
        usually be the only tool we have at our disposal to fairly evaluate Batson
        claims. We therefore think it best to conduct a comparative juror analysis on
        appeal whenever the basis for comparison has been sufficiently explored that
        the analysis will not be unfair to the government.

 United States v. Atkins, 843 F.3d 625, 637 (6th Cir. 2016) (citations omitted).



                                               7
Appellate Case: 21-1167      Document: 010110764207         Date Filed: 11/07/2022     Page: 8


 Id. at 477. Where, as here, the defendant makes no challenge to the government’s

 proffered neutral reasoning for the strikes, the district court has no meaningful

 opportunity to fully evaluate the credibility of the proffer before the jury is empaneled.

 See Vann, 776 F.3d at 756.

        Mr. Smalley’s failure to challenge the government’s proffer leaves us precious

 little to work with. In the case of Juror #15, Mr. Smalley argues that Juror #6’s

 statements betrayed an even stronger anti-government bias than those by Juror #15, but

 this is not clearly established by the record. For example, one could just as easily argue

 that by describing government as a “necessary evil,” Juror #6 affirmatively recognized

 the validity of government power in a way that Juror #15 did not, a factor the prosecutor

 could plausibly have interpreted as favorable to the government’s position. We are also

 unable to discern from the record whether Juror #15’s demeanor may have informed the

 prosecutor’s decision or why the prosecutor believed that Juror #15 may have been

 disinterested in the bank fraud case.

        Mr. Smalley’s comparison of Jurors #7 and #25 is even more feeble. The

 government’s stated concern was a perceived lack of life experience that would be

 helpful to the government in a white-collar mortgage fraud case. And while Jurors #7

 and #25 were both young and living with their mothers, Juror #25 was a fourth-year

 undergraduate student studying history, government, and secondary education, while

 Juror #7 was unemployed. This difference in current life circumstances could have

 plausibly led the prosecutor to differentiate the two jurors.




                                               8
Appellate Case: 21-1167      Document: 010110764207          Date Filed: 11/07/2022        Page: 9


        In sum, Mr. Smalley’s comparator argument lacks the evidentiary heft necessary

 to establish either clear or plain error. Although comparative juror evidence may provide

 evidence of discrimination, it is not necessarily conclusive. Grant v. Royal, 886 F.3d

 874, 950–51 (10th Cir. 2018). Here, the stricken jurors and the comparators do bear

 some similarity, but they also appear to differ in some respects unrelated to their

 ethnicities. This leads to more than one plausible interpretation of the voir dire transcript.

        Had Mr. Smalley raised the comparisons below, the district court would have had

 an opportunity to tease out whether the government decided to strike the Hispanic jurors

 because of these or other distinctions rather than invidious discrimination. By raising

 them for the first time on appeal, he essentially asks us to presume the latter. We decline

 to do so. See Vann, 776 F.3d at 754 (where defendant failed to raise comparators during

 voir dire, he failed to carry his burden of persuasion because “no evidence of animus

 existed for the district court to consider at the time [the court] made its decision”).

                                          Conclusion

        Based on the foregoing, we are not persuaded that the district court erred when it

 denied Mr. Smalley’s Batson challenge. Accordingly, we affirm.




                                                           Entered for the Court

                                                           Stephanie K. Seymour
                                                           Circuit Judge




                                                9